Citation Nr: 1536271	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a left hand disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  

The issues of entitlement to service connection for a left shoulder disability, hearing loss, and tinnitus have been raised by the record in the Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a low back disability, right shoulder disability, and lumbar radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The weight of the evidence is against finding an in-service incurrence related to current neck and left hand disabilities.

CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In April 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The claims file does not contain the Veteran's service entrance examination; however, VA appears to have received the complete service treatment records from the service department based on the February 2011 request and response.  With no entrance examination or other evidence to the contrary, the Board will presume the Veteran sound as to his neck and left hand.  See 38 C.F.R. § 3.304.  As such, no additional assistance is needed, and the Veteran cannot be prejudiced by the lack of entrance examination.  VA is not required to provide examinations for the neck and left hand claims, because the evidence does not show an in-service incurrence of those disabilities or suggest a causal relationship to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a neck or hand disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for neck and left hand disabilities have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current neck and left hand disabilities.  Indeed, December 2010 VA treatment records show a diagnosis of mild degenerative joint disease in the left hand.  An April 2011 MRI report noted minimal degenerative change at C3-C4 levels in the cervical spine.  

However, the evidence does not show an in-service incurrence related to the current disabilities.  Service treatment records are silent for any neck or left hand complaints or diagnosis.  The March 1989 separation examiner found no disabilities and normal spine and upper extremities.  Similarly, the Veteran marked no swollen or painful joints, arthritis, or recurrent back pain on his separation medical questionnaire.  At the Board hearing, the Veteran reported neck pain off and on since service, but he did not note any specific injury to his neck.  He also did not report any injury to his left hand, while he did report possible injuries to his low back and shoulders.  He stated that he just woke up one day between 2000 and 2005 with a swollen hand.  However, no treatment records contemporaneous to this period reveal left hand complaints.

Further, the Veteran did not complain of neck pain or other problems until around 2011, more than 20 years after service.  VA treatment providers from 2007 to 2010 recorded full range of motion in the neck with no diagnosis of a problem.  See April, June 2007, January, June 2008, January, December 2009, January 2010 treatment.  While the Veteran consistently sought treatment for his low back and other ailments, he did not seek treatment for his neck, and the lack of treatment for his neck outweighs his report of recurrent symptoms made during the claims process.  

During VA treatment, the Veteran reported to providers that the onset of his left hand pain was April 2008, also almost 20 years after service.  The Board notes that the degenerative joint disease in the Veteran's left hand is a chronic disease, which may be proven by lay statements alone.  Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309.  Nevertheless, the Veteran has not reported continuity of symptomatology, so that consideration is not applicable here.  He has also not reported a diagnosis of arthritis within one year of service for the chronic disease presumption to apply.  See 38 C.F.R. §§ 3.307, 3.309.    

With no specific injury or onset of symptoms and approximately 20 years without seeking treatment for the neck and left hand, the evidence weighs against a finding of an in-service incurrence or a nexus.  The Board has afforded the Veteran the benefit of the doubt, but the claims for service connection for neck and left hand disabilities must be denied.  See 38 C.F.R. §§ 3.102, 3.303.     


ORDER

Service connection for a neck disability is denied.

Service connection for a left hand disability is denied.


REMAND

The evidence shows current degenerative disc disease in the low back and degenerative joint disease in the low back and right shoulder.  At the Board hearing, the Veteran reported possible in-service injuries to his low back and shoulders, including carrying a 50 pound pack and marching, driving his 50-ton truck over rough terrain and being jostled, and possible injury to his shoulders from having to change large tires on his truck.  VA records show continuous complaints of pain and treatment for the low back and shoulder beginning in 2007.  At the Board hearing, the Veteran reported having back and shoulder pain since service.  A VA examination is needed to address whether the current low back and right shoulder disabilities are related to in-service injuries reported.  Additionally, if the Veteran's DD Form 214 or other personnel records are available, they should be obtained and associated with the claims file.  The lumbar radiculopathy claim is intertwined with the low back claim and also remanded.

Accordingly, the case is REMANDED for the following action:

1. Make requests to obtain the Veteran's DD 214 or other personnel records and associate them with the claims file.  Document efforts to do so.

2. Schedule the Veteran for a VA examination for his low back and right shoulder and forward the claims file.  The examiner should address the following:

a. Is the Veteran's current low back degenerative disc disease or degenerative joint disease at least as likely as not related to his report of carrying a 50 pound pack while marching or being jostled in his truck in service?

b. Is the Veteran's current degenerative joint disease in his right shoulder at least as likely as not related to his report of being jostled in his truck or changing large tires in service? 

Please consider the Veteran's reports of symptoms, onset, and in-service activities as well as other relevant medical and lay evidence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


